IN THE SUPREME COURT OF THE STATE OF NEVADA


                 THE STATE OF NEVADA,                                   No. 84344
                                  Appellant,
                              vs.
                 KESHONE  OWENS,                                              FILED
                                  Respondent.
                                                                              JUL 08 2022
                                                                            ELIZABETH A. BROWN
                                                                         CLERK OF SUPREME COURT
                                                                         BY
                                                                               DEPUTY CLERK
                                     ORDER DISMISSING APPEAL

                            This is an appeal from a district court order granting
                respondent's motion to correct or modify sentence. Eighth Judicial District
                Court, Clark County; Erika D. Ballou, Judge.
                            On April 20, 2022, the district court entered an order vacating
                the February 2, 2022, order challenged in this appeal and transferring the
                matter to the First Judicial District Court. On June 8, 2022, this court
                entered an order directing the State to show cause why this appeal should
                not be dismissed for lack of jurisdiction. In response to the show-cause
                order, the State concedes that this appeal is premature. See NRS 177.015(3)
                (stating that appellant may appeal from a final judgment or verdict).
                Accordingly, this court
                            ORDERS this appeal DISMISSED.



                                           1e/4,1L14„e.0
                                          Silver
                                                                 , J.




                Cadish                                   Pickering
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                                    01-2- -P-15
                cc:   Hon. Erika D. Ballou, District Judge
                      Attorney General/Carson City
                      Attorney General/Las Vegas
                      Michael Lasher LLC
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


101 1947A
                                                    2